DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
This Action is in response to communications filed 08/15/2022.
Claims 1-15 have been amended.
Claim 16-18 are newly added.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Response to Arguments
In Remarks filed on 08/15/2022, Applicant substantially argues:
The applied references Au and Tseng fail to disclose the amended limitations of claim 1, and similarly amended claims 8 and 14, of changing historical information regarding candidate RAID stripes associated with a disk slice on the disk that changes state in response to detecting that a peer storage node is offline. In particular, Applicant points to the bitmap utilized in Au as not disclosing modifying the disk locations bitmap based on the detected online state change of a storage peer node. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments. Additionally, the Examiner notes the newly presented 112(b) rejections made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-7, 9-13, and 15-18 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
Newly added claims 16-18 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 15, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each one of the candidate RAID stripes is built at least in part using a unique one of a plurality of disk slices located on the disk”. However, the claim is amended as such that “candidate RAID stripes” lacks proper antecedent basis for the term. Based on the current form of the claims, the limitation is interpreted as “wherein each one of the plurality of RAID stripes…” This interpretation is applied to all recitation of the term in claim 1 and subsequent claims. Additionally, this interpretation is applied to claims 8 and 14 and respective dependent claims as claims 8 and 14 are similarly amended.
Claim 2 recites “at least one candidate storage unit” which has been amended out of the language of claim 1 and therefore the term does not have proper antecedent basis and should be amended.

Claim Rejections - 35 USC § 103

Claims 1, 3-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US 2012/0089778) in view of Tseng et al. (US 2006/0161805) and further in view of Oza (US 2009/0063486).

Regarding claim 1, Au discloses, in the italicized portions, a method for storage management, comprising: determining, in response to a detection that a disk changes from an unavailable state to an available state, a plurality of RAID stripes associated with the disk ([0067] When the unavailable disk becomes available, the cross-node manager may now access the bitmap 802 to determine which portions of the newly available disk need to be rewritten.), wherein each one of the candidate RAID stripes is built at least in part using a unique one of a plurality disk slices located on the disk; acquiring historical access information about the candidate RAID stripes, the historical information comprising information related to a write request directed to the candidate RAID stripes when the disk is in the unavailable state ([0066] FIG. 8 is a schematic illustration of a rebuilding progression including a bitmap arranged in accordance with embodiments of the present invention. For each disk array, the cross-node manager, described above, may maintain a bitmap, of length 1024 in some embodiments. A bitmap 802 is shown in FIG. 8. Each bit in the bitmap accordingly may represent 1/1024th of the size of the disk array. A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs.); updating the historical access information with regard to all of the candidate RAID stripes responsive to detecting that one of two peer storage nodes is offline; determining a target RAID stripe from the candidate RAID stripes based on the historical access information; and rebuilding the target RAID stripe ([0067] The cross-node manager may scan the bitmap 802 from the beginning. If the bitmap entry value is zero, the cross-node manager may skip the represented portion of the disk array and not perform a rebuild of data from parity information. For example, the bitmap entry 805 is 0 and the portion of the disk array 806 may accordingly not be rebuilt. If the bitmap entry value is one, the cross-node manager will perform a rebuild of the represented portion of the disk array. For example, the bitmap entry 807 is one, and the cross-node manager may accordingly rebuild the portion 808 of the array.). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred to the disk location while the disk was unavailable. Furthermore, Au discloses that this selective rebuilding of disks is beneficial for not requiring rebuild of portions where write access has not occurred thereby avoiding extraneous overhead (Au [0065]). Regarding the limitations including that determining the candidate, otherwise interpreted as plurality as noted above, and target RAID stripes, Tseng discloses in Paragraphs [0022-23] “[0022] The extended error recovery module initiates a reactivation to make the offline member disk online if the disk is capable of electrical communication. The extended error recovery module also detects a state change to online from offline of the offline member disk. The DR registration module registers the DR process on the offline member disk becoming online subsequent to the reactivation and de-registers the DR process upon completion of all stripe groups required to undergo the DR process. [0023] The stripe group selection module selects a stripe group from the set of cleared WIP map entries corresponding to the stripe groups pending a DR process. The service module performs the DR process on the reactivated member disk at the stripe within the selected stripe group. The WIP map update module sets the WIP map entry for the stripe group completing the DR process, indicating no more pending DR process.” Herein it is disclosed by Tseng that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify stripes for rebuilding based on a disk state change as disclosed by Tseng using the historical information as tracked by Au in order to improve the data restoration by targeting tracked stripes to reduce time required for rebuilding reactivated disks. (Tseng [0018]). Regarding updating historical access information while detecting one of two peer storage nodes is offline, Oza discloses in Paragraph [0042] “In a different situation, at 280, the monitor service populates a bitmap to identify modified and changed blocks (associated with the failed node's local disks) when the failed node is offline. When the failed node comes online, it acquires the bitmap to determine which blocks of its local disks need updated. The data associated with the blocks can be acquired from one of the non-failing nodes or from a different area associated with the shared disk.” Herein it is explicitly disclosed by Oza that a bitmap may be used to identify modified blocks on a failed node which is offline. Subsequently, the bitmap is used to determine which blocks of the disk need to be updated or otherwise rebuilt as disclosed by Au and Tseng. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the bitmap indicating disk access as disclosed by Oza in the case of a failed node in order to resolve data inaccuracy due to node failures (Oza [0004]). Au, Tseng and Oza are analogous art because they are from the same field of endeavor of managing memory rebuild operations.
Regarding claim 3, Au and Tseng further disclose the method of claim 1, wherein determining the target RAID stripe comprises: determining an access flag corresponding to each one of the candidate RAID stripes from the historical access information, each access flag indicating whether a write request directed to the corresponding one of the candidate RAID stripes exists when the disk is in the unavailable state ([0066] A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs. The write may be completed by sending data to another location during the time the disk is unavailable.); and determining the target RAID stripe from the candidate RAID stripes based on the corresponding access flags, a write request directed to the target RAID stripe existing when the disk is in the unavailable state ([0065] For the higher level disk array elements, failures may be of a more loss-of-access type, due to software failure or connectivity problems. Loss-of-access failures may be transient and the element may be totally functional after a recovery action or reboot. And [0067]). Herein it is disclosed that a bitmap may be maintained to be associated with a portion of the disk array. Each bit in the bitmap is found analogous to the access flag as claimed as both represent whether or not write access was attempted to the respective portion of disk while the disk was unavailable. As noted in the context of Tseng, the portions of the disk array may be RAID stripes. This interpretation remains consistent with the other rejections in the current action.
Regarding claim 4, Tseng further discloses the method of claim 1, the method further comprising: removing, for candidate RAID stripes other than the target RAID stripe in the plurality of candidate RAID stripes, disabling of a write operation when the disk is in the unavailable state ([0065] The WIP map 315 is configured with a WIP map entry for each stripe group of the RAID array 100. The WIP map entry tracks the completion of a DR process that involves regeneration and writing of data including any check data for a stripe group on the offline member disk 110 reactivated to become online. The WIP map initialization module 325 creates the WIP map 315 and initializes each entry to indicate no outstanding DR process on the corresponding stripe group. The WIP map clear module 335 clears a WIP map entry for a stripe group in which a member stripe belonging to the offline member disk 110 was destined to store user data or any check data but unable to do so prior to the reactivation, indicating a DR process pending subsequent to the reactivation. [0069] The WIP map 315 entry for a stripe group may consist of one bit. The WIP initialization module 325 sets the bit of each such entry to a binary one (1) initially, indicating that the corresponding stripe group has no pending DR process. Once write data including any check data is targeted for a stripe of the offline member disk 110 prior to the reactivation, the WIP map clear module 335 clears the bit in the WIP map 315 entry for the associated stripe group to a binary zero (0). Upon completion of a DR process on the stripe group subsequent to the reactivation, the WIP map update module 345 sets the bit back to a binary one (1), indicating that the corresponding stripe group has completed a DR process.) Herein it is disclosed by Tseng that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. In this manner, a plurality of portions of the disk may be reset to indicate no longer requiring rebuild after the rebuild operation is completed. Additionally, portions of disk that do not require rebuild may be immediately identified as available for writing when the disk becomes available. One of ordinary skill in the art may realize that all of the portions of disk are marked as unavailable when the disk is offline. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the indicator that disables writing to disk after it has been brought back online in order to resume normal operation while the disk is available (Tseng [0075]). 
Regarding claim 5, Au further discloses the method of claim 1, further comprising: acquiring, from a write request received when the disk is in the unavailable state, an identifier of a RAID stripe to which the write request is directed ([0037] The node managers 106, 110 may also subdivide the combined storage capacity of the respective first level disk array 120, 122 into storage objects, referred to herein as level-2 disks. That is, the node managers 106,110 may make portions of the physical disk drives of the node, for example disk drives 114, 115 or 117, 118, available to a next level in groupings referred to as `level-2 disks`. For example, the node manager 110 may make a portion 130 of the disk drive 117 available as a portion of a level-2 disk 132. Other portions of other disks in the disk array 122, e.g. Disk 118, may also be used to form the level-2 disk 132. Other portions of the disks of the disk drives of the node 104 may be used by the node manager 110 to provide other level-2 disks, including the level-2 disk 134. In an analogous manner, the node manager 106 may provide level-2 disks 136, 138 using portions of the physical disks of the node 102, such as the disks 114, 115.); and updating, according to a determination that the identifier corresponds to one of the candidate RAID stripes, an access flag corresponding to that one of the candidate RAID stripes, for indicating that a write request directed to that one of the candidate RAID stripes exists when the disk is in the unavailable state ([0066] A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs. The write may be completed by sending data to another location during the time the disk is unavailable.). Herein it is disclosed that the bit in the bitmap, otherwise found analogous to the access flag, may be set when a write occurs to the location but the disk is unavailable.
Regarding claim 6, Tseng further discloses the method of claim 1, further comprising: removing, for the target RAID stripe and in response to completion of the rebuilding, disabling of a write operation when the disk is in the unavailable state (Paragraphs [0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. In this manner, a plurality of portions of the disk may be reset to indicate no longer requiring rebuild after the rebuild operation is completed. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the indicator that disables writing to disk after it has been brought back online and rebuilt in order to resume normal operation while the disk is available (Tseng [0075]).
Regarding claim 7, Tseng further discloses the method of claim 3, further comprising: clearing, in response to completion of the rebuilding, an access flag directed to the target RAID stripe, the access flag indicating that a write request directed to the target RAID stripe exists when the disk is in the unavailable state (Paragraphs [0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. As noted in the rejection of claim 3, the bits in the bitmap are found to be analogous to the access flags. Claim 7 is rejected on a similar basis as claim 6.
Regarding claim 8, Au discloses, in the italicized portions, an electronic device, comprising: a processor ([0032] A processing unit may be implemented, for example, as a processor. The processing unit(s) of each node may be configured to run multiple software modules simultaneously. Each node, including the nodes 102, 104 may include memory coupled to the processing unit(s) and encoding executable instructions which, when executed by the processing units, cause the processing unit(s) to perform the actions and data transformations described below as a `cross-node manager` or `node manager`.); and a memory coupled to the processor and storing instructions to be executed, wherein when executed by the processor, the instructions cause the electronic device to perform actions comprising ([0065]): determining, in response to a detection that a disk changes from an unavailable state to an available state, a plurality of RAID stripes associated with the disk ([0067]), wherein each one of the candidate RAID stripes is built at least in part using a unique one of a plurality disk slices located on the disk; acquiring historical access information about the candidate RAID stripes, the historical information comprising information related to a write request directed to the candidate RAID stripes when the disk is in the unavailable state ([0066]); updating the historical access information with regard to all of the candidate RAID stripes responsive to detecting that one of two peer storage nodes is offline; determining a target RAID stripe from the candidate RAID stripes based on the historical access information; and rebuilding the target RAID stripe ([0067]). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred while the disk was unavailable. Regarding the limitations including that determining the candidate and target storage units comprises a RAID stripe, Tseng discloses in Paragraphs [0022-23] that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. Regarding updating historical access information while detecting one of two peer storage nodes is offline, Oza discloses in Paragraph [0042] that a bitmap may be used to identify modified blocks on a failed node which is offline. Subsequently, the bitmap is used to determine which blocks of the disk need to be updated or otherwise rebuilt as disclosed by Au and Tseng. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 10, Au and Tseng further discloses the device of claim 8, wherein the device determines the target RAID stripe by: determining an access flag corresponding to each one of the candidate RAID stripes from the historical access information, each access flag indicating whether a write request directed to the corresponding one of the candidate RAID stripes exists when the disk is in the unavailable state ([0066]); and determining the target RAID stripe from the candidate RAID stripes based on the corresponding access flag, a write request directed to the target RAID stripe existing when the disk is in the unavailable state ([0065] and [0067]). Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 11, Tseng further discloses the device of claim 8, the actions further comprising: removing, for candidate RAID stripes other than the target RAID stripe in the plurality of candidate RAID stripes, disabling of a write operation when the disk is in the unavailable state ([0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required and also may be “1” for the portions of disk where the rebuild operation was not required as it was not attempted to be accessed while the disk was offline. Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Au further discloses the device of claim 8, wherein the actions further comprise: acquiring, from a write request received when the disk is in the unavailable state, an identifier of a RAID stripe to which the write request is directed ([0037]); and updating, according to a determination that the identifier corresponds to one of the candidate RAID stripes, an access flag corresponding to that one of the candidate RAID stripes, for indicating that a write request directed to that one of the candidate RAID stripes exists when the disk is in the unavailable state ([0066]). Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 13, Tseng further discloses the device of claim 8, wherein the actions further comprise: clearing, in response to completion of the rebuilding, an access flag directed to the target RAID stripe, the access flag indicating that a write request directed to the target RAID stripe exists when the disk is in the unavailable state ([0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. Claim 13 is rejected on a similar basis as claim 7.
Regarding claim 14, Au discloses, in the italicized portions, a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of ([0032]) determining, in response to a detection that a disk changes from an unavailable state to an available state, a plurality of RAID stripes associated with the disk ([0067]), wherein each one of the candidate RAID stripes is built at least in part using a unique one of a plurality disk slices located on the disk; acquiring historical access information about the candidate RAID stripes, the historical information comprising information related to a write request directed to the candidate RAID stripes when the disk is in the unavailable state ([0066]); updating the historical access information with regard to all of the candidate RAID stripes responsive to detecting that one of two peer storage nodes is offline; determining a target RAID stripe from the candidate RAID stripes based on the historical access information; and rebuilding the target RAID stripe ([0067]). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred while the disk was unavailable. Regarding the limitations including that determining the candidate and target storage units comprises a RAID stripe, Tseng discloses in Paragraphs [0022-23] that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. Regarding updating historical access information while detecting one of two peer storage nodes is offline, Oza discloses in Paragraph [0042] that a bitmap may be used to identify modified blocks on a failed node which is offline. Subsequently, the bitmap is used to determine which blocks of the disk need to be updated or otherwise rebuilt as disclosed by Au and Tseng.  Claim 14 is rejected on a similar basis as claim 1.
Regarding claim 16, Tseng and Oza further disclose the method of claim 1, wherein updating the historical access information with regard to all of the candidate RAID stripes responsive to detecting that one of two peer storage nodes is offline comprises setting access flags corresponding to all of the candidate RAID stripes (Oza [0042]). As disclosed herein, the bitmap updates for every block that has been changed while the node is offline in order for to the system to later determine differences in blocks when the node is to be brought back online. Viewed in the context of Tseng, wherein stripe groups are marked as updated.
Regarding claim 17, Tseng and Oza further disclose the method of claim 16, wherein the set access flags corresponding to all of the candidate RAID stripes indicate that all of the candidate RAID stripes were written while the disk was in the unavailable state (Oza [0042]). Similarly identified above in the rejection of claim 16, the bitmap is appropriately updated to identify the changed blocks while the disk is unavailable due to the node being in the offline state.
Regarding claim 18, Au and Tseng further disclose the method of claim 1, wherein determining the target RAID stripe from the candidate RAID stripes is performed based at least in part on access flags corresponding to all of the candidate RAID stripes, and wherein the access flags corresponding to all of the candidate RAID stripes indicate whether the individual candidate RAID stripes were written while the disk was in the unavailable state (Au [0066] and Tseng [0022]). As noted by the bitmap in Au, the relevant RAID stripes that have been changed while the disk is unavailable are recorded.



Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Tseng and further in view of Oza and still further in view of Grube et al. (US 2014/0351674).

Regarding claim 2, Au, Tseng and Oza do not explicitly disclose the method of claim 1, wherein determining the at least one candidate storage unit further comprises: determining all disk slices located on the disk. Regarding these limitations, Grube discloses in Paragraphs [0036] and [0126-0127] “[0036] The DS managing unit 18 also determines the distributed data storage parameters for the vault. In particular, the DS managing unit 18 determines a number of slices (e.g., the number that a data segment of a data file and/or data block is partitioned into for distributed storage) and a read threshold value (e.g., the minimum number of slices required to reconstruct the data segment). [0126] As another specific example, when the targeted storage unit is currently available, the DS processing 34 stores the rebuilt encoded data slice in the local memory and records the storage of the rebuilt encoded data slice in the local memory. As yet another specific example, when the targeted storage unit is currently available, the DS processing 34 sends the rebuilt encoded data slice to the targeted storage unit. For instance, the DS processing 34 sends, via the network 24, the rebuilt encoded data slice 2 to DS unit 2 for storage when DS unit 2 is available. Having sent the rebuilt encoded data slice to the targeted storage unit, the DS processing 34 records storage of the rebuilt encoded data slice by the targeted storage unit. For example, the DS processing 34 updates the slice location table 203 to indicate that the rebuilt encoded data slice 2 is stored in a DS unit 2. [0127] As a further specific example, when the targeted storage unit was unavailable and becomes available, the DS processing 34 sends the rebuilt encoded data slice to the targeted storage unit. For instance, the DS processing 34 sends, via the network 24, the rebuilt encoded data slice 2 to the DS unit 2 for storage. Having sent the rebuilt encoded data slice to the targeted storage unit, the DS processing 34 updates the recording the storage of the rebuilt encoded data slice to include storage by the targeted storage unit and maintains storage of the rebuilt data slice in the local memory. Having stored the rebuilt encoded data slice in both the local memory and the storage unit, the DS processing 34 updates the recording to include storage of the rebuilt encoded data slice in both of the local memory and the targeted storage unit.” Herein the rebuild operations are disclosed by Grube as being performed on a data slice basis. The operations as performed by Au may be modified as disclosed by Grube to be applied to disk slices. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform rebuild operations for portions of disk as managed in slices that are accessed while the disk is unavailable as data slices are a known format of managing data in a distributed storage environment (Grube [0032]). Au, Tseng, Oza and Grube are analogous art because they are from the same field of endeavor of managing memory rebuild operations.
Regarding claim 9, Au, Tseng and Oza do not explicitly disclose the device of claim 8, the actions further comprising: determining all disk slices on the disk. Regarding these limitations, Grube discloses in Paragraphs [0036] and [0126-0127] that the rebuild operations are disclosed are being performed on a data slice basis. This is further in view of the bitmaps employed by Au and Oza. Claim 9 is rejected on a similar basis as claim 2. The Examiner notes the language herein differs from claim 2; however, it appears the limitation still is to be interpreted under similar scope as claim 2. It is suggested for clarity that claim 9 is amended as is recited in claim 2.
Regarding claim 15, Au, Tseng and Oza do not explicitly disclose wherein each one of the candidate RAID stripes is associated with a plurality of disk slices. Regarding the disk slices, Grube discloses in Paragraph [0044] “For each slice 42-48, the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice 42-48. The slice name includes universal DSN memory addressing routing information (e.g., virtual memory addresses in the DSN memory 22) and user-specific information (e.g., user ID, file name, data block identifier, etc.).” Herein it is disclosed by Grube that the storage is divided into slices for management purposes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rebuild disks on a slice by slice basis as disclosed by Grube as slices are a known format of storing data in the art when data is stored in a distributed manner (Grube [0053]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135